Citation Nr: 0807613	
Decision Date: 03/05/08    Archive Date: 03/12/08

DOCKET NO.  03-36 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for the service-connected seasonal allergies.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1981 to May 2001.  

The case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision issued by 
the RO.  

In December 2005, the Board remanded this matter to the RO 
for additional development of the record.  

In a September 2007 rating decision, the RO increased the 
rating to 10 percent for the service-connected seasonal 
allergies, effective beginning on June 1, 2001.  



FINDING OF FACT

The service-connected seasonal allergies is shown to be 
productive of a disability manifested by episodic obstruction 
of the nasal passages, but neither polyps nor related changes 
including purulent discharge are demonstrated.  



CONCLUSION OF LAW

The criteria for assignment of an initial evaluation in 
excess of 10 percent for the service-connected seasonal 
allergies have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
4.1, 4.7, 4.97 including Diagnostic Code 6522 (2007).  




REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him comprehensive VA 
examinations addressing his claimed disorder.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in an August 2006 letter.  By this letter, the RO 
also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases in regard to the necessity of 
both a specific VCAA notification letter and an adjudication 
of the claim following that letter.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).    

The Mayfield line of decisions reflects that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  

At the same time, the VCAA notification does not require an 
analysis of the evidence already contained in the record and 
any inadequacies of such evidence, as that would constitute a 
preadjudication inconsistent with applicable law.   

The VCAA letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  A Supplemental Statement of 
the Case, when issued following a VCAA notification letter, 
satisfies the due process and notification requirements for 
an adjudicative decision for these purposes.  

Here, the noted VCAA letter was issued subsequent to the 
appealed July 2002 rating decision.  However, the RO 
readjudicated the appeal in a September 2007 Supplemental 
Statement of the Case (SSOC).  

The Board is also aware of the considerations of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In the August 2006 letter the 
RO notified the veteran of the evidence necessary to 
establish both disability ratings and effective dates in 
compliance with these requirements.  

Additionally, the veteran was fully notified that he was 
awarded a disability evaluation and an effective date for 
that evaluation in the appealed July 2002 rating decision, in 
which service connection for his seasonal allergies was 
granted.  Id.  

Finally, the Board is aware of the Court's recent decision in 
Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. App. January 
30, 2008).  

As this case concerns the propriety of an initial evaluation, 
rather than a claimed increase in existing evaluation, it is 
distinguishable from the type of situation addressed in 
Vazquez-Flores.  

In that case, the Court required specific notification duties 
in increased evaluation cases, where a worsening had been 
alleged.  The Court stressed the difference between the two 
types of claims, noting that an increased compensation claim 
centers primarily on evaluating the worsening of a disability 
that is already service connected, whereas in an initial 
claim for disability compensation, the evaluation of the 
claim is generally focused on substantiating service 
connection by evidence of an in-service incident, a current 
disability, and a nexus between the two.  Id., slip. op. at 
5.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, as here, multiple ("staged") ratings 
may be assigned for different periods of time during the 
pendency of the appeal.  See generally Fenderson v. West, 12 
Vet. App. 119 (1999).  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  
Staged ratings are, however, appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  The relevant 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  See generally Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7. 

Under the criteria of 38 C.F.R. § 4.97, Diagnostic Code 6522, 
a 10 percent disability evaluation is warranted for allergic 
rhinitis without polyps, but with greater than 50-percent 
obstruction of nasal passages on both sides or complete 
obstruction on one side.  A 30 percent evaluation is assigned 
for allergic rhinitis with polyps.  

In the July 2002 rating decision, the RO granted service 
connection for seasonal allergies and assigned a 
noncompensable evaluation effective on June 1, 2001, the day 
following discharge from service.  See 38 C.F.R. § 3.400 
(b)(2)(i).  

In September 2007, the RO increased the evaluation to 10 
percent, effective on June 1, 2001.  This evaluation has 
remained in effect since that time.  Since this increase 
during the appeal did not constitute a full grant of the 
benefit sought, the veteran's claim for an increased 
evaluation for the seasonal allergies remains on appeal.  See 
AB v. Brown, 6 Vet.App. 35, 39 (1993).  

During a January 2002 VA examination, the veteran's medical 
history was noted to have included a 1994 diagnosis of 
seasonal allergies requiring injections.  On examination, 
there were no abnormalities of the nose.  

The veteran's sinuses were nontender to palpitation.  
Oropharynx was clear.  The trachea was midline and negative 
for carotid bruit, lymphadenopathy or thyromegaly.  The lungs 
were clear.  He was diagnosed with a history of seasonal 
allergies.  

From November 2006 to January 2007, the veteran was seen at 
the VA medical facility for treatment for his various 
disorders.  In a November 2006 record, the problems list 
included a deviated nasal septum (acquired), allergic 
rhinitis, and allergies to cats, dust, pollens and grasses.  

The veteran reported no significant change in his allergic 
rhinitis.  He was satisfied with his current Nasonex and 
Allegra prescriptions.  Allergy shots in the 1980's had 
offered some relief.  The examiner noted that he had 
undergone nasal surgery in 1996.  

In a December 2006 record, the veteran reported his chronic 
allergic rhinitis symptoms had lessened significantly and had 
discontinued use of the prescribed Allegra and Flonase.  

On examination, the nose had pale polypoid mucosa throughout 
the turbinates (right inferior turbinate was partially 
resected) and nasapharynx "without gross adenoid hypert or 
ET obstruction."  The veteran's diagnosed allergic rhinitis 
was confirmed and noted to be a probable major factor in 
eustachian tube dysfunction.  

During the July 2007 VA examination, the examiner noted the 
veteran's long history of allergies.  Skin testing done in 
1992 showed antigens for cats, pollen, grass and dust.  
Desensitization shots were provided January 1993 through 
1996.  

The veteran also had intranasal surgery to reduce the size of 
his turbinates in March 1996.  He had used a variety of 
decongestants and steroids over the years.  His allergy 
symptoms had increased upon his return to Virginia, after 
being stationed in Kuwait.  

On examination, his nose was dry and somewhat atrophic mucosa 
with traces of extravasated blood on each side of the septum.  
The nasal airways were patent, and no polyps were visible.  
The veteran's chronic allergic rhinitis was confirmed.  

The Board has considered the applicable rating criteria in 
reviewing the case at hand.  Given a careful review of the 
record, including the most recent VA examination findings, 
the Board finds, during the course of the appeal, that the 
service-connected seasonal allergies does not present a level 
of disablement greater than one without polyps, but with 
greater than 50-percent obstruction of nasal passage on both 
sides or complete obstruction on one side as contemplated by 
the already assigned 10 percent evaluation under Diagnostic 
Code 6522.  See 38 C.F.R. § 4.97.  

The Board has considered the possibility of a higher rating; 
however, the veteran does not display findings consistent 
with allergic rhinitis with polyps.  In this regard, the 
Board notes that in the July 2007 VA examination, the 
examiner expressly stated that no polyps were visible.  In 
addition, there is no showing of related sinus pathology to 
include evidence of purulent discharge.  Thus an evaluation 
in excess of 10 percent is not warranted.  

Currently, the only evidence of record supporting the 
veteran's claim is his own lay opinion, as indicated in 
various statements.  As the veteran has not been shown to 
possess the requisite medical training or credentials needed 
to render a diagnosis or a competent opinion as to degree of 
impairment, his lay opinion does not constitute competent 
medical evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996).  

Overall, the evidence of record is not sufficient to justify 
the assignment of an evaluation in excess of 10 percent for 
the service-connected seasonal allergies.  Therefore, the 
claim for increase must be denied.  



ORDER

An increased, initial evaluation in excess of 10 percent for 
the service-connected seasonal allergies is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals






 Department of Veterans Affairs


